ORDER
The Court having considered the Petition for Indefinite Suspension of Respondent by Consent filed by the Attorney Grievance Commission and Joseph T. Lilly, the respondent, it is this 28th day of January, 1999
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Joseph T. Lilly, is indefinitely suspended by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Joseph T. Lilly from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to *560the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.